DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. In response to Examiner's communication of July 23, 2021, Applicant, on October 25, 2021, amended claims 1, 11, & 20 and canceled claim 21. Claims 9, 10, 18, & 19 were previously canceled. Claims 1-8, 11-17, & 20 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.

Response to Amendment
Applicant's amendments are sufficient to overcome the 35 USC 112, first paragraph, rejections set forth in the previous action. Therefore, these rejections are withdrawn. However, new grounds of 35 USC 112, first paragraph, rejections necessitated by Applicant’s amendment are set forth below.
Applicant's amendments to claims are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. Therefore, these rejections are maintained below.
Applicant's amendments to claims are sufficient to overcome the prior art rejections set forth in the previous action. Therefore, these rejections are withdrawn.









Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that, assuming for argument sake that claims 1-20 recite an abstract idea, these claims nonetheless recite significantly more than an abstract idea because claims 1, 11, and 20 recite, inter alia, an interactive user display device, an interactive display interface, a NoSQL database, a motor vehicle, a video call system, and trained machine learning mechanism, and thus, claims 1, 11, and 20 recites separate and distinct particular machines or manufactures that are integral to the claim, a motor vehicle is clearly not a general purpose or generic computer, and takes the invention out of the possible mental processes, and the recitation of “wherein the prediction of the residual value of the motor vehicle comprises a recommended time period to sell the motor vehicle, and wherein the set of user selectable actions comprise commencing, using a video call system, a web auction of the motor vehicle during the recommended time period using the prediction as a reserve for the auction” amount to a practical application of any alleged abstract idea. Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, pursuant to prong 1 of Step 2A, claim 1, and similarly claims 2-8, 11-17, & 20, recites  “[a] … method for residual value prediction of a motor vehicle, comprising: storing … unstructured data comprising pre-release news, comparison news, and evaluation news relating to the motor vehicle;  predicting … 
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited storing news data comprising pre-release news, comparison news, and evaluation news relating to the motor vehicle, predicting features of a motor vehicle from the news data and motor vehicle brand sales volume and a motor vehicle size, collecting data regarding driving habits including when brakes are applied, predicting a vehicle profile based on the habit, predicting the residual value of the motor vehicle, displaying the predicted residual value, and performing actions relative to the predicted residual value, including commencing an auction of the motor vehicle during the recommended time period using the prediction as a reserve for the auction could all be reasonably interpreted as a human memorizing and making observations of data to store and collect data, a human mentally performing evaluations and using judgement based on the observations to generate the predictions, a human providing the output of the prediction using a pen and paper, and a human performing an action relative to prediction to bid on an auction; therefore, the claims are directed to a mental processes.
Further, each of these limitations are directed to managing sales and marketing activities of predicting the profile and residual value of vehicle for sale and commencing an auction, and thus, the claims are directed to a certain method of organizing human activity.
Accordingly, the claims are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
As noted above, under prong of Step 2A or 2B, in order to determine whether the claims integrate an abstract idea into a practical application, respectively, Examiner first identify any additional elements beyond the recited abstract idea, and determine whether any of the additional elements beyond the recited abstract idea, individually and as an ordered combination, under prong 2 of Step 2A, integrate the judicial exception into a practical application and, under Step 2B, are sufficient to be significantly more than the recited abstract idea.
Here, the motor vehicle recited in the claims is not “an additional element [that] implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.” Instead, the reference to a motor vehicle recited in the claims only refers to abstract information, namely, the predicted features and residual values of the recited motor vehicle, and these predicted features and values of the vehicles are abstract mental observations of information and mental evaluations and judgement based on the observed information to generate these abstract predictions that can be implement or performed mentally by a human; therefore, these features are directed to a mental process. Further, the predicting the features of a product, such as a vehicle, and predicted the value of the product based on the features are sales and marketing activities, and thus, this element to which Applicant refers is directed to an certain method of organizing human activity. 
In addition, with respect to the recitation of “the prediction of the residual value of the motor vehicle comprises a recommended time period to sell the motor vehicle, and wherein the set of user selectable actions comprise commencing … a web auction of the motor vehicle during the recommended time period using the prediction as a reserve for the auction,” a human can mentally predict value and a recommended time and a human commence an auction with a reserve price at the recommended time using their mind and a pen and paper; therefore, these features recite a mental concept. Moreover, these features manage sales activities of determining a price, when to sell an item, and commencing an auction of the item, and thus, these features are not additional elements, but instead are directed to a certain method of organizing human activity.
 Accordingly, contrary to Applicant’s assertions, the motor vehicle, the prediction including a time to sell, and the action including commencing an auction, recited in the claims are not additional elements beyond the recited abstract idea, but rather, these are part of and directed to the recited abstract idea.

Further, under the second prong of Step 2A and Step 2B, the only additional elements beyond the recited abstract idea of [a] computer-implemented method … comprising,” “storing in a non-relational NoSQL database,” “by a processor device,” “using a trained machine learning mechanism,” “database,” “on an interactive user display device, an interactive display interface,” “using a video call system,” and “web” in claim 1, and similarly claims 11 & 20; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements, including “by a processor device,” “storing in a non-relational NoSQL database,” “using a trained machine learning mechanism,” “using a video call system,” “web,” and “on an interactive user display device, an interactive display interface,” are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application nor to be significantly more than an abstract idea. In addition, these additional element simply generally link the recited abstract idea to a generic technical environment, namely the technical environment of generic computer implementing machine learning, which is not sufficient to integrate an abstract idea into a practical application nor to be significantly more than an abstract idea. Furthermore, with respect to the “storing in a non-relational NoSQL database,” displaying, and commencing “using a video call system” limitations, while the storing, commencing, and displaying portions of these limitations are themselves abstract, when analyzed with the additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data 
Additionally, under Step 2B, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Painter (US 20180204173 A1) at [0041], [0086]-[0087] (disclosing the invention can be implemented by a desktop computer and machine learning) and Applicant’s specification at [0040]-[0041], [0048], [0055], [0084]-[0085] (the present invention, including a broad and generic reference to “machine learning,” can be implemented by computer readable program instructions provided to a processor of a general purpose computer, which execute via the processor of the computer for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

Moreover, Examiner notes, as discussed below in the 35 USC 112 rejection, the specification does not provide support for commencing a “web” auction “using a video call system.” 

Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered in view of the amended claims and they are persuasive. Therefore, the prior art (35 USC 102, 103) rejections has been withdrawn.

Specifically, Examiner finds particularly persuasive Applicant’s argument, on page 13 of Applicant’s response dated September 20, 2021, that the cited references of Endras, et al. (US 20150348142 A1), hereinafter Endras, Olabiyi, et al. (US 20180053093 A1), hereinafter Olabiyi, Painter, et al. (US 20180204173 A1), hereinafter Painter, and Martin, et al. (US 20190095963 A1), hereinafter Martin, taken alone or in combination fail to teach or suggest “collecting historical driving habit data comprising times when brakes are applied in an absence of obstacles,” as recited in claim 1, and similarly claims 11 and 20.
Furthermore, Examiner submits the closest prior art are Endras, Olabiyi, Painter, and Martin and none of these cited references, taken alone or in combination fail to teach or disclose “wherein the set of user selectable actions comprise commencing, using a video call system, a web auction of the motor vehicle during the recommended time period using the prediction as a reserve for the auction,” as recited in claim 1, and similarly claims 11 and 20.



Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-17, & 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, and similarly claims 11 & 20 recites “wherein the set of user selectable actions comprise commencing, using a video call system, a web auction of the motor vehicle during the recommended time period using the prediction as a reserve for the auction.” However, Applicant’s specification does not in expressly or inherently require that the auction is commenced “using a video call system” nor that the auction is a “web” auction, as required by the claims.
In order to satisfy the written description requirement, each claim limitation must be expressly or inherently supported by the disclosure. MPEP 2163 (emphasis added). "”The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.” Capon v. Eshhar, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005) (emphasis added). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to See MPEP 2163 (emphasis added).
For claims directed toward computer-implemented functions, like the presently claimed invention, “[i]f the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” MPEP 2161.01 (emphasis added). It is not enough that one skilled in the art could write a program to achieve the claimed function because the written description requirement requires that the specification explains how the inventor intends to achieve the claimed function. Examining Claims for Compliance with 35 USC 112(a) - PowerPoint of Computer Based Training, Slides 20 & 21, (emphasis added) available at http://www.uspto.gov/ sites/default/files/documents/uspto_112a_ part1_17aug2015.pptx. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed. Id. at Slide 20.
With respect to the recitation of “wherein the set of user selectable actions comprise commencing, using a video call system, a web auction of the motor vehicle during the recommended time period using the prediction as a reserve for the auction,” the specification does not in expressly or inherently require that the auction is commenced “using a video call system” nor that the auction is a “web” auction, as required by the claims.
The specification discusses “[a]t block 230, generate an interactive display interface on an interactive user display device (e.g., a touchscreen display) that includes a prediction of the residual value of the used car … for a particular time point (e.g., in the future)” and “can provide a set of user selectable actions for performing relative to the prediction”; ”[f]or example, the interactive display interface can allow a user to modify the value (with or without adding justifying data for the modification), justify the specified value with supplemental data, commence an auction using the prediction as a minimum amount (i.e., reserve), and so forth.” See [0023]-[0024]. That is, here, the specification discusses that the user selectable actions can comprise “commencing an auction of the motor vehicle” during further time point using the using a video call system” nor that the auction is a “web” auction.
Accordingly, Applicant’s specification does not in expressly or inherently require that the auction is commenced “using a video call system” nor that the auction is a “web” auction, as required by the claims.

Claims 2-8 depend on claim 1 and do not cure the aforementioned deficiencies, and thus, claims 2-8 are rejected for the reasons set forth above.

Claims 12-17 depend on claim 11 and do not cure the aforementioned deficiencies, and thus, claims 12-17 are rejected for the reasons set forth above.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 11-17, & 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-8, 11-17, & 20) recite “[a] … method for residual value prediction of a motor vehicle, comprising: storing … unstructured data comprising pre-release news, comparison news, and evaluation news relating to the motor vehicle;  predicting … features of the motor vehicle from the unstructured data and structured data, the structured data comprising a motor vehicle brand sales volume and a motor vehicle size; collecting historical driving habit data comprising times when brakes are applied in an absence of obstacles; predicting a vehicle profile relating to the future from the historical driving habit data; predicting … a residual value of the motor vehicle using the predicted features and the vehicle profile relating to the future; and generating … display … that includes a prediction of the residual value of the motor vehicle and provides a set of user selectable actions for performing relative to the prediction , wherein the prediction of the residual value of the motor vehicle comprises a recommended time period to sell the motor vehicle, and wherein the set of user selectable actions comprise commencing … a … auction of the motor vehicle during the recommended time period using the prediction as a reserve for the auction.” Claims 1-8, 11-17, & 20, in view of the claim limitations, are directed to the abstract idea of storing news data comprising pre-release news, comparison news, and evaluation news relating to the motor vehicle, predicting features of a motor vehicle from the news data and motor vehicle brand sales volume and a motor vehicle size, collecting data regarding driving habits including when brakes are applied, predicting a vehicle profile based on the habit, predicting the residual value of the motor vehicle, displaying the predicted residual value, and performing actions relative to the predicted residual value, including commencing an auction of the motor vehicle during the recommended time period using the prediction as a reserve for the auction. 
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited storing news data comprising pre-release news, comparison news, and evaluation news relating to the motor vehicle, 
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] computer-implemented method … comprising,” “storing in a non-relational NoSQL database,” “by a processor device,” “using a trained machine learning mechanism,” “database,” “on an interactive user display device, an interactive display interface,” “using a video call system,” and “web” in claim 1, “[a] computer program product … a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising,” “storing in a non-relational NoSQL database,” “using a trained machine learning mechanism,” “database,” “by a processor device of the computer,” “by the processor device on an interactive user display device of the computer, an interactive display interface,” “using a video call system,” and “web” in claim 11, and “[a] computer processing system … comprising: an inactive display device; a memory for storing program code; and a processor device for running the program code to,” “store in a non-relational NoSQL database,” “using a trained machine learning mechanism,” “database,” “on the interactive user display device, an interactive display interface,” “using a video call system,” and “web” in claim 20, individually and 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Painter (US 20180204173 A1) at [0041], [0086]-[0087] (disclosing the invention can be implemented by a desktop computer and machine learning) and Applicant’s specification at [0040]-[0041], [0048], [0055], [0084]-[0085] (the present invention, including a broad and generic reference to “machine learning,” can be implemented by computer readable program instructions provided to a processor of a general purpose computer, which execute via the processor of the computer for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks). Furthermore, as an ordered See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the “storing in a non-relational NoSQL database,” displaying, and commencing “using a video call system” limitations, while the storing, commencing, and displaying portions of these limitations are themselves abstract, when analyzed with the additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-8, 12-17 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-8, 11-17, & 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623